DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the speciation in the correspondence of 9/27/22 has been withdrawn in view of amendments to the specification of 11/22/22.

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 U.S.C 112 (b) in the correspondence of 9/27/22 has been withdrawn in view of amendments to the claims of 11/22/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fissel (2016/0008699) in view of Evans (2017/0144056) and further in view of Calhoun et al. (2012/0092886).
With respect to claim 1, Fissel discloses a personal mobility device (PMD) [figure 2] containing wheels [203, 204] made of a substance containing photoluminophore [glow powder, paragraph 0055], a wheel lighting system that contains at least one source of UV-light [230; paragraph 0055] wherein at least one source of UV-light [230] is installed in such a way that enables the illumination of at least a part of the wheel [203, 204: paragraph 0055].
Fissel does not disclose the illumination device is connected to a battery or a controlling device which activates the source of UV-light. Evans, in a similar illuminated PMD [1204], discloses a battery [1218] and controlling device [1224] which activates the light source [1302: paragraph 0135: “the controller 1224 can be configured to cause the forward-facing lighting device 1302 to illuminate”]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a battery and controlling device in the device of Fissel, as taught by Evans, to control the lighting device and to allow the lighting device to illuminate even when the PMD is stationary.
Neither Fissel nor Evans disclose the light sources are mounted on the frame in a way to backlight the wheels.  Calhoun, in a similar illuminated PMD [10], discloses light sources [23, 25] are mounted on the frame [19] in a way to backlight the wheels [21].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to mount the light sources on the frame in the device of Fissel modified by Evans, as taught by Calhoun, in order to backlight the wheels and produce a desirable lighting effect.
With respect to claim 2, Fissel recites the PMD is a kick-scooter [abstract] or roller-skates.  
With respect to claim 3, Fissel recites the source of UV-light is equipped with at least one UV-LED [230, paragraph 0055].  
With respect to claim 4, Fissel does not disclose the claimed limitation. Evans in a similar illuminated PMD [1204], discloses the controlling device [1224] is a controller [paragraph 0130] or microcontroller. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a controller as the controlling device in the device of Fissel modified by Evans, as taught by Evans, to effectively control the lighting elements of the PMD with a readily available controlling device.
With respect to claim 6, Fissel discloses the controlling device is a connected to a button or a switch [paragraph 0064, note the manually operated switch].
With respect to claim 7, Fissel does not disclose the claimed limitation. Evans in a similar illuminated PMD [1204], discloses a wireless data transfer device connected to the controlling device [paragraphs 0101 and 0127]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a wireless data transfer device connected to the controlling device in the device of Fissel modified by Evans, as taught by Evans, to allow the lighting device to be activated from a distance.  
With respect to claims 9 and 10, Fissel does not disclose the claimed limitation. Evans in a similar illuminated PMD [1204], discloses the activation of the controlling device [1224] is performed by an external device [1222] via wireless connection [paragraphs 0101 and 0127], where the external device [1222] is selected from the group consisting of a smartphone, a tablet, a smart-watch or a smart-bracelet [paragraph 0126]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow an external device selected from the group consisting of a smartphone, a tablet or a smart-watch via wireless connection to control the activation of the controlling device in the device of Fissel modified by Evans, as taught by Evans, to allow the control device and thus the lighting device to be activated from a distance. 
With respect to claim 12, Fissel discloses the source of UV-light [230] is installed in a water resistant and dust proof case [the UV light is installed in the wheel in which the UV light would be free from water and dust]. 
With respect to claim 13, Fissel does not disclose the claimed limitation. Evans in a similar illuminated PMD [1204], discloses a motion sensor [1314] connected to the controlling device [1224], wherein the motion sensor is activated when PMD is moving [paragraph 0139]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a motion sensor connected to the controlling device, and have the motion sensor is activated when PMD is moving in the device of Fissel, as taught by Evans, to allow the motion of the PMD activate the lighting device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fissel (2016/0008699) in view of Evans (2017/0144056) and further in view of Calhoun et al. (2012/0092886) and still further in view of Sandiford (2014/0321150).
With respect to claim 11, Fissel, Evans and Calhoun do not disclose the claimed limitation. Sandiford in a similar illuminated PMD [1204], discloses the controlling device [110] provides multiple lighting modes [note abstract: glowing, flashing, strobing] of the light source. It would have been obvious to one of ordinary skill in the art at the time the
invention was made to include multiple lighting modes controlled by the controlling
device in the device of Fissel modified by Evans and Calhoun, as taught by Sandiford, to produce a more desirable light output.

This Action is Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/Primary Examiner, Art Unit 2875